Citation Nr: 1022824	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
Veteran's cause of death.

2.  Entitlement to service connection for the Veteran's cause 
of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to 
December 1979.  The Veteran died in 2004.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.

The issue of entitlement to service connection for the 
Veteran's cause of death is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The appellant's original claim of service connection for 
the Veteran's cause of death was denied by an unappealed 
rating decision in March 2005.  

2.  The additional evidence received since March 2005 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for cause of death.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied entitlement 
to service connection for the Veteran's cause of death is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Evidence received since the March 2005 decision is new 
and material and the claim of entitlement to service 
connection for the Veteran's cause of death is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  
Given that the claim is presently reopened, no notice 
deficiency inure to the Veteran's prejudice.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (Holding that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements require to establish 
service connection that were found insufficient in the 
previous denial.).   
  
The Veteran was informed in the June 2006 letter that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingman/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The appellant submitted additional evidence to support a 
grant of her petition to reopen her claims of entitlement to 
service connection the Veteran's cause of death.  The Board 
grants that petition to reopen her claim for cause of death.  
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to notify the appellant in the 
development of that issue. 

New and Material Evidence

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

The record reflects that a March 2005 rating decision denied 
the appellant's claim of entitlement to service connection 
for cause of the Veteran's death.  The RO sent notice of the 
decision to the appellant at her last address of record.  The 
appellant submitted a notice of disagreement but never 
perfected an appeal of that decision.  Therefore, the March 
2005 rating decision became final.  38 U.S.C.A. § 7105(c).  

In April 2006, the appellant filed a petition to reopen a 
claim for service connection for cause of death.  The 
appellant submitted new and material evidence in support of 
her claim and therefore, the petition to reopen is granted.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Under the provisions of 38 C.F.R. § 3.156(a), defining new 
and material evidence, "new" evidence remains that which 
was not previously of record.  However, to be material, the 
evidence must raise a reasonable possibility of 
substantiating the claim, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

A review of the statement of the case shows that the RO 
denied reopening the claim; however, the Board is not bound 
by the RO's actions.  The Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection cause of 
death.

Service connection for cause of death was denied by a rating 
decision in March 2005.  The record showed that the Veteran 
died of hypoxia and pneumonia due to pancreatic cancer, and 
that the appellant claimed that the pancreatic cancer was 
caused by exposure to herbicides, as a result of the 
Veteran's military service in Vietnam.  However, the RO 
denied the claim as the evidence did not show any medical 
etiology between the Veteran's pancreatic cancer and 
herbicides.

The evidence of record at the time of the March 2005 rating 
decision consisted of private medical records, service 
treatment records, and the appellant's statements.  While the 
RO noted that the Veteran had died from pancreatic cancer and 
acknowledged her service in Vietnam, the appellant's claim 
was denied on the basis that there was no support for her 
opinion that the Veteran's cancer was etiologically related 
to his exposure to Agent Orange.

Since the March 2005 decision, the appellant has submitted a 
letter dated in May 2006 from R.K., M.D., which stated "that 
it is very possible that [the Veteran] had died from a cancer 
due to a service duty related.  This exposure to these 
chemicals agents commonly known as Agent Orange may be a 
contributing factor to the development of the cancer."  
Accordingly, this letter relates to an unestablished fact 
necessary to substantiate the appellant's claim.  

The above-cited evidence is new in that it was received after 
the RO's final March 2005 decision.  It is also material 
because it relates to an unestablished fact necessary to 
substantiate the claim: a medical opinion that suggests a 
possible etiology between Agent Orange and the Veteran's 
cancer.  

Therefore, new and material evidence has been submitted and 
raises a reasonable possibility of substantiating the claim 
and the claim for service connection for the Veteran's cause 
of death is reopened.  The Board will address the claim for 
entitlement to service connection for cause of death below.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for the Veteran's cause of death has 
been submitted, the appeal is granted to this extent.  
 

REMAND

The appellant contends that service connection for the cause 
of the Veteran's death is warranted.  In this case, while 
there is a medical opinion of record addressing whether the 
Veteran's military service contributed to his cause of death, 
the Board is of the view that this opinion inadequately 
addresses the issue and a further medical opinion should be 
obtained on remand.  38 C.F.R. § 3.159(c)(4) (2008); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).
 
In order to prevail on the issue of entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c). 

The Veteran served on active duty from December 1959 through 
December 1979, with service in the Republic of Vietnam.  The 
death certificate shows that he died in December 2004, at the age 
of 67, and reflects that the immediate cause of death was 
hypoxia, due to pneumonia/pleural effusions, which was due to 
pancreatic cancer.  

At the time of his death, the Veteran was not service-connected 
for any disorders.  
        
The appellant, the Veteran's surviving spouse, contends that the 
Veteran's pancreatic cancer was the result of exposure to Agent 
Orange during his service in Vietnam.  Under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents, such as Agent Orange.  Furthermore, VA has determined 
that there is no positive association between exposure to 
herbicides and any other conditions for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice 68 Fed. Reg. 27,630- 27,641 
(2003).  The Veteran served in Vietnam during the appropriate 
time period and it is therefore presumed that he was exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e) (2009).

The list of diseases associated with exposure to certain 
herbicide agents does not include pancreatic cancer.  See id.  
Since the Veteran's pancreatic cancer is outside the 
presumptive service connected diseases as due to exposure to 
herbicides, the Veteran is not entitled to service connection 
through the presumptive provisions of 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In support of her claim, the appellant submitted an opinion 
from R.K., M.D., which stated "that it is very possible that 
[the Veteran] had died from a cancer due to a service duty 
related.  This exposure to these chemicals agents commonly 
known as Agent Orange may be a contributing factor to the 
development of the cancer."

The Court has held that the use of equivocal language such as 
"possible" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not: language by a physician is too 
speculative).   Accordingly, this opinion is insufficient for 
a grant of service connection.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Board finds that a VA medical opinion 
is warranted that addresses the question of whether the 
Veteran's exposure to Agent Orange during his service in 
Vietnam could have contributed to his pancreatic cancer and 
to his cause of death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon, 20 Vet. App. at 81.

Finally, notice for a DIC claim under 38 U.S.C.A. § 5103(a) 
must include: (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 
U.S.C.A. § 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letters provided to the appellant did 
not comply with these requirements.  Thus, notice addressing 
these matters should be provided on remand.

Accordingly, the case is REMANDED for the following:

1. Send the appellant a VCAA notice 
letter that complies with the 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008) and 38 C.F.R. § 
3.159(b) (2009), to include an 
explanation of the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death, as outlined by the 
Court in Hupp.

2. Make arrangements for the claims 
folder to be reviewed by the appropriate 
VA physician to address the issue of 
service connection for the cause of the 
Veteran's death.  Based on a review of 
historical records and generally 
accepted medical principles, the VA 
physician must provide a medical 
opinion, with full and complete reasons 
and bases, as to whether the Veteran's 
service in Vietnam and his exposure to 
herbicides caused or contributed 
substantially or materially to his cause 
of death.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated.

3. Thereafter, the RO must review the 
claim of entitlement to service 
connection for the cause of the 
Veteran's death.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case to the appellant 
and her representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



